

SENTISEARCH, INC.
 
2010 STOCK INCENTIVE PLAN
 
Section 1. Purposes; Definitions.
 
The purpose of the Sentisearch, Inc. 2010 Stock Incentive Plan is to enable
Sentisearch, Inc. to offer to those of its employees and to the employees of its
Subsidiaries and other persons who are expected to contribute to the success of
the Company, long term performance-based stock and/or other equity interests in
the Company, thereby enhancing their ability to attract, retain and reward such
key employees or other persons, and to increase the mutuality of interests
between those employees or other persons and the stockholders of Sentisearch,
Inc.
 
For purposes of the Plan, unless the context requires otherwise, the following
terms shall be defined as set forth below:
 
(a) “Award” means an award granted under the Plan including a Stock Option,
Restricted Stock, Deferred Stock, Stock Appreciation Right or Other Stock-Based
Award.
 
(b) “Board” means the Board of Directors of Sentisearch, Inc.
 
(c) “Cause” shall have the meaning ascribed thereto in Section 5(b)(ix) below.
 
(d) “Change of Control” shall have the meaning ascribed thereto in Section 11
below.
 
(e) “Code” means the Internal Revenue Code of 1986, as amended from time to time
and any successor thereto.
 
(f) “Committee” means the Compensation Committee of the Board, if established,
or any other committee of the Board which the Board may designate, consisting of
two or more members of the Board each of whom shall meet the definition of an
“independent director” under the listing rules of any securities exchange or
national securities association on which the Stock is listed for trading  and
the requirements set forth in any other law, rule or regulation applicable to
the Plan hereinafter enacted, provided, however, that (i) with respect to any
Award that is intended to satisfy the requirements of Rule 16b-3, such Award
shall be granted and administered by a committee of the Board consisting of at
least such number of directors as are required from time to time by Rule 16b-3,
and each such committee member shall meet such qualifications as are required by
Rule 16b-3 and (ii) with respect to any Award that is intended to satisfy the
requirements of Section 162(m) of the Code, such Award shall be granted and
administered by a committee of the Board consisting of at least such number of
directors as are required from time to time by Section 162(m) of the Code, and
each such committee member shall meet such qualifications as are required by
Section 162(m) of the Code.
 
(g) “Company” means Sentisearch, Inc., a corporation organized under the laws of
the State of Delaware or any successor entity.

 
1

--------------------------------------------------------------------------------

 

(h) “Covered Employee” shall mean any employee of the Company or any of its
Subsidiaries who is deemed to be a “covered employee” within the meaning of
Section 162(m) of the Code.
 
(i) “Deferred Stock” means Stock to be received, under an award made pursuant to
Section 7 below, at the end of a specified deferral period.
 
(j) “Disability” means the permanent and total disability as defined in Section
22(e)(3) of the Code.
 
(k) “Early Retirement” means retirement, with the approval of the Board or the
Committee, for purposes of one or more Award(s) hereunder, from active
employment with the Company or any Parent or Subsidiary prior to age 65.
 
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended, as in
effect from time to time.
 
(m) “Fair Market Value”, unless otherwise required by any applicable provision
of the Code or any regulations issued thereunder, means, as of any given date:
(i) if the principal market for the Stock is a national securities exchange or
the National Association of Securities Dealers Automated Quotations System
(“NASDAQ”), the closing sales price of the Stock on such day as reported by such
exchange or market system, or on a consolidated tape reflecting transactions on
such exchange or market system, or (ii) if the principal market for the Stock is
not a national securities exchange and the Stock is not quoted on NASDAQ, the
arithmetic mean of the high and low prices of the Stock on the trading day of
the grant as reported or provided  by NASDAQ or the National Quotation Bureau,
Inc., provided that if clauses (i) and (ii) of this paragraph are both
inapplicable, or if no trades have been made or no quotes are available for such
day, the Fair Market Value of the Stock shall be determined in good faith by the
Board or the Committee, as the case may be, which determination shall be
conclusive as to the Fair Market Value of the Stock.
 
(n) “409A Change” shall mean (i) the acquisition by any one person, or more than
one person acting as a group, of Stock that, together with Stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the Stock; (ii) (a) the acquisition by any
one person, or more than one person acting as a group (or the acquisition during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) of ownership of Stock possessing fifty percent (50%) or more
of the total voting power of the Stock; or (b) a majority of members of the
Board is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election; or (iii) the acquisition by any one person
or more than one person acting as a group (or the acquisition during the
12-month period ending on the date of the most recent acquisition by such person
or persons) of assets from the Company resulting in a Change of Control and, in
any event, that have a total gross fair market value equal to or more than forty
percent (40%) of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. The foregoing
definition of “409A Change” shall be interpreted consistent with, and shall
include all of the requirements of, Section 409A of the Code and the Treasury
regulations issued thereunder, to constitute a change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation as defined therein.

 
2

--------------------------------------------------------------------------------

 

(o) “Incentive Stock Option” means any Stock Option which is intended to be and
is designated as an “incentive stock option” within the meaning of Section 422
of the Code, or any successor thereto. An Incentive Stock Option may only be
granted to an employee of the Company, a Parent or a Subsidiary as set forth in
Section 421 and 422 of the Code, as applicable.
 
(p) “Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.
 
(q) “Normal Retirement” means retirement from active employment with the Company
or any Subsidiary on or after age 65.
 
(r) “Other Stock-Based Award” means an award under Section 9 below that is
valued in whole or in part by reference to, or is otherwise based upon, Stock.
 
(s) “Participant” shall mean any person who has received an award of an Option,
Restricted Stock, Deferred Stock, Stock Appreciation Right, or an Other
Stock-Based Award under the Plan.
 
(t) “Parent” means any present or future parent of the Company, as such term is
defined in Section 424(e) of the Code, or any successor thereto.
 
(u) “Plan” means this Sentisearch, Inc. 2010 Stock Incentive Plan, as
hereinafter amended from time to time.
 
(v) “Restricted Stock” means Stock, received under an award made pursuant to
Section 6 below, that is subject to restrictions imposed pursuant to said
Section 6.
 
(w) “Retirement” means Normal Retirement or Early Retirement.
 
(x) “Rule 16b-3” means Rule 16b-3 of the General Rules and Regulations under the
Exchange Act, as in effect from time to time, and any successor thereto.
 
(y) “Securities Act” means the Securities Act of 1933, as amended, as in effect
from time to time.
 
 (z) “Stock” means the common stock of the Company, $0.0001 par value per share.
 
(aa) “Stock Option” or “Option” means any option to purchase shares of Stock
which is granted pursuant to the Plan.
 
(bb) “Subsidiary” means any present or future subsidiary corporation of the
Company, as such term is defined in Section 424(f) of the Code, or any successor
thereto.

 
3

--------------------------------------------------------------------------------

 
    

(cc) “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The foregoing definition of
“Unforeseeable Emergency” shall be interpreted consistent with, and shall
include all of the requirements of, Code Section 409A and the treasury
regulations issued thereunder to constitute an “Unforeseeable Emergency” as
defined therein.
 
Section 2. Administration.
 
The Plan shall be administered by the Board, or, at its discretion, the
Committee.
 
The Board or the Committee, as the case may be, shall have the authority to
grant Awards pursuant to the terms of the Plan, to officers and other employees
or other persons eligible under Section 4 below.
 
For purposes of illustration and not of limitation, the Board or the Committee,
as the case may be, shall have the authority (subject to the express provisions
of the Plan):
 
(i)           to select the officers, other employees of the Company or any
Parent or Subsidiary and other persons to whom Stock Options, Restricted Stock,
Deferred Stock, Stock Appreciation Rights, and/or Other Stock-Based Awards may
be from time to time granted hereunder;
 
(ii)          to determine the Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock, Deferred Stock, Stock Appreciation Rights, and/or
Other Stock-Based Awards, or any combination thereof, if any, to be granted
hereunder to one or more eligible persons;
 
(iii)        to determine the number of shares of Stock to be covered by each
Award granted hereunder;
 
(iv)        to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder (including, but not limited
to, share price, any restrictions or limitations, and any vesting acceleration,
exercisability and/or forfeiture provisions); and
 
(v)         to determine the terms and conditions under which Awards granted
hereunder are to operate on a tandem basis and/or in conjunction with or apart
from other awards made by the Company or any Parent or Subsidiary outside of the
Plan.
 
Subject to Section 12 hereof, the Board or the Committee, as the case may be,
shall have the authority to (i) adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan as it shall, from time to
time, deem advisable, (ii) interpret the terms and provisions of the Plan and
any Award issued under the Plan (and to determine the form and substance of all
agreements relating thereto), and (iii) to otherwise supervise the
administration of the Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
Subject to the express provisions of the Plan, all decisions made by the Board
or the Committee, as the case may be, pursuant to the provisions of the Plan
shall be made in the Board’s or the Committee's, as the case may be, sole and
absolute discretion and shall be final and binding upon all persons, including
the Company, its Parent and Subsidiaries and the Plan Participants.
 
Subject to the provisions of the Plan, the Board or the Committee, as the case
may be, may, in its sole discretion, from time to time delegate to the Chief
Executive Officer of the Company (the “CEO”) the authority, subject to such
terms as the Board or the Committee, as the case may be, to determine and
designate from time to time the employees or other persons to whom Awards may be
granted and to perform other specified functions under the Plan; provided,
however, that the CEO may not grant any Award to, or perform any function
related to an Award to, himself or any individual (i) then subject to Section 16
of the Exchange Act or (ii) who is or, in the determination of the Board or the
Committee, as the case may be, may become a Covered Employee, and any such grant
or function relating to such individuals shall be performed solely by the Board
or the Committee, as the case may be, to ensure compliance with the applicable
requirements of the Exchange Act and the Code or (iii) where the grant or
performance of such function by the CEO will cause the Plan not to comply with
any applicable regulation of any securities exchange or automated quotation
system where the Stock is listed for trading.
 
Any such delegation of authority by the Board or the Committee, as the case may
be, shall be by a resolution adopted by the Board or the Committee, as the case
may be, and shall specify all of the terms and conditions of the delegation. The
resolution of the Board or the Committee, as the case may be, granting such
authority may authorize the CEO to grant Awards pursuant to the Plan and may set
forth the types of Awards that may be granted; provided, however, that the
resolution shall (i) specify the maximum number of shares of Stock that may be
awarded to any individual Plan participant and to all participants during a
specified period of time and (ii) specify the exercise price (or the method for
determining the exercise price) of an Award, the vesting schedule, and any other
terms, conditions, or restrictions that may be imposed by the Board or the
Committee, as the case may be, in its sole discretion. The resolution of the
Board or the Committee, as the case may be, shall also require the CEO to
provide the Board or the Committee, as the case may be, on at least a monthly
basis, a report that identifies the Awards granted, the Awards granted pursuant
to the delegated authority and, with respect to each Award: the name of the
participant, the date of grant of the award, the number of shares of Stock, the
exercise price and period, if any, and the vesting provisions of such Award, the
terms of such Awards, in all cases, being subject to the resolutions of the
Board or the Committee, as the case may be, granting such authority.
 
The Board or the Committee, or the case may be, may also delegate to other
officers of the Company, pursuant to a written delegation, the authority to
perform specified functions under the Plan that are not inconsistent with Rule
16b-3 or other rules or regulations applicable to the Plan. Any actions taken by
any officers of the Company pursuant to such written delegation of authority
shall be deemed to have been taken by the Board or the Committee, as the case
may be.
 
Section 3. Stock Subject to Plan.
 
The total number of shares of Stock reserved and available for distribution
under the Plan shall be 2,000,000 shares. Such shares may consist, in whole or
in part, of authorized and unissued shares or treasury shares. The maximum
number of shares of Stock with respect to which Incentive Stock Options may be
granted under the Plan shall be 2,000,000 shares of Stock.

 
5

--------------------------------------------------------------------------------

 

If any shares of Stock that have been optioned cease to be subject to a Stock
Option award for any reason (other than by issuance of such shares upon exercise
of a Stock Option), or if any shares of Stock that are subject to any Restricted
Stock award, Deferred Stock award or Other Stock-Based award are forfeited or
any such award otherwise terminates without the issuance of such shares, such
shares shall again be available for distribution under the Plan. Without
limiting the foregoing, (i) any shares of Stock subject to an Award that remain
unissued upon the cancellation, surrender, exchange or termination of such Award
without having been exercised or settled, (ii) any shares of Stock subject to an
Award that are retained by the Company as payment of the exercise price or tax
withholding obligations with respect to an Award, (iii) any shares of Stock
equal to the number of previously owned shares of Stock surrendered to the
Company as payment of the exercise price of a Stock Option or to satisfy tax
withholding obligations with respect to an Award and (iv) any shares of Common
Stock equal to the excess of the number of shares of Common Stock subject to a
Stock Appreciation Right grant over the number of shares of Common Stock
delivered upon the exercise of Stock Appreciation Rights, shall again be
available for distribution under the Plan.
 
In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split, extraordinary distribution with respect to the
Stock or other change in corporate structure affecting the Stock, such
substitution or adjustments shall be made in the (A) aggregate number of shares
of Stock reserved for issuance under the Plan, (B) number, kind and exercise
price of shares of Stock subject to outstanding Options and Stock Appreciation
Rights granted under the Plan, and (C) number, kind, purchase price and/or
appreciation base of shares of Stock subject to other outstanding Awards granted
under the Plan, as may be determined to be appropriate by the Board or the
Committee, as the case may be, in order to prevent dilution or enlargement of
rights; provided, however, that the number of shares of Stock subject to any
Award shall always be a whole number. Such adjusted exercise price shall also be
used to determine the amount which is payable to the optionee upon the exercise
by the Board or the Committee, as the case may be, of the alternative settlement
right which is set forth in Section 5(b)(xi) below.
 
Subject to the provisions of the immediately preceding paragraph, the maximum
number of shares of Stock with respect to which Options, Restricted Stock,
Deferred Stock, Stock Appreciation Rights or Other Stock-Based Awards may be
granted or measured to any Participant under the Plan during any calendar year
or part thereof shall not exceed 500,000 shares.
 
Section 4. Eligibility.
 
Officers and other employees of the Company or any Parent or Subsidiary (but
excluding any person whose eligibility would adversely affect the compliance of
the Plan with the requirements of Rule 16b-3) who are at the time of the grant
of an Award under the Plan employed by the Company or any Parent or Subsidiary
and who are responsible for or contribute to the management, growth and/or
profitability of the business of the Company or any Parent or Subsidiary are
eligible to be granted Awards under the Plan. In addition, Non-Qualified Stock
Options and other awards (but not an Incentive Stock Option) may be granted
under the Plan to any person, including, but not limited to, directors,
independent agents, consultants and attorneys who the Board or the Committee, as
the case may be, believes has contributed or will contribute to the success of
the Company. Eligibility under the Plan shall be determined by the Board or the
Committee, as the case may be.

 
6

--------------------------------------------------------------------------------

 

The Board or the Committee, as the case may be, may, in its sole discretion,
include additional conditions and restrictions in the agreement entered into in
connection with such Awards under the Plan. The grant of an Option or other
award under the Plan, and any determination made in connection therewith, shall
be made on a case by case basis and can differ among optionees and grantees. The
grant of an Option or other award under the Plan is a privilege and not a right
and the determination of the Board or the Committee, as the case may be, can be
applied on a non-uniform (discretionary) basis.
 
Section 5. Stock Options.
 
(a) Grant and Exercise. Stock Options granted under the Plan may be of two
types: (i) Incentive Stock Options and (ii) Non-Qualified Stock Options. Any
Stock Option granted under the Plan shall contain such terms as the Board or the
Committee, as the case may be, may from time to time approve. The Board or the
Committee, as the case may be, shall have the authority to grant to any optionee
Incentive Stock Options, Non-Qualified Stock Options, or both types of Stock
Options, and they may be granted alone or in addition to other awards granted
under the Plan. To the extent that any Stock Option is not designated as an
Incentive Stock Option or does not qualify as an Incentive Stock Option, it
shall constitute a Non-Qualified Stock Option. The grant of an Option shall be
deemed to have occurred on the date on which the Board or the Committee, as the
case may be, by resolution, designates an individual as a grantee thereof, and
determines the number of shares of Stock subject to, and the terms and
conditions of, said Option, including the exercise price.
 
Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options or any agreement providing for Incentive
Stock Options shall be interpreted, amended or altered, nor shall any discretion
or authority granted under the Plan be exercised, so as to disqualify the Plan
under Section 422 of the Code, or, without the consent of the optionee(s)
affected, to disqualify any Incentive Stock Option under said Section 422.
 
(b) Terms and Conditions. Stock Options granted under the Plan shall be subject
to the following terms and conditions:
 
(i)           Option Price. The option price per share of Stock purchasable
under a Stock Option shall be determined by the Board or the Committee, as the
case may be, at the time of the grant and shall not be less than 100% (110% in
the case of an Incentive Stock Option granted to an optionee who, at the time of
grant, owns Stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or its Parent, if any, or its Subsidiaries
(“10% Stockholder”)) of the Fair Market Value of the Stock at the time the Stock
Option is granted.

 
7

--------------------------------------------------------------------------------

 

(ii)          Option Term. The term of each Stock Option shall be fixed by the
Board or the Committee, as the case may be, but no Incentive Stock Option shall
be exercisable more than ten years (five years, in the case of an Incentive
Stock Option granted to a 10% Stockholder) after the date on which the Option is
granted.
 
(iii)         Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Board or the Committee, as the case may be. If the Board or the Committee, as
the case may be, provides, in its discretion, that any Stock Option is
exercisable only in installments, the Board or the Committee, as the case may
be, may waive such installment exercise provisions at any time at or after the
time of grant in whole or in part, based upon such factors as the Board or the
Committee, as the case may be, shall determine.
 
(iv)        Method of Exercise. Subject to whatever installment, exercise and
waiting period provisions are applicable in a particular case, Stock Options may
be exercised in whole or in part at any time during the option period by giving
written notice of exercise to the Company specifying the number of shares of
Stock to be purchased. Such notice shall be accompanied by payment in full of
the exercise price for the Stock Options exercised, which shall be in cash or,
if provided in the Stock Option agreement referred to in Section 5(b)(xii) below
or otherwise provided by the Board, or Committee, as the case may be, either at
or after the date of grant of the Stock Option, in whole shares of Stock which
are already owned by the holder of the Option or partly in cash and partly in
such Stock. Cash payments shall be made by wire transfer, certified or bank
check or personal check, in each case payable to the order of the Company;
provided, however, that the Company shall not be required to deliver
certificates for shares of Stock with respect to which an Option is exercised
until the Company has confirmed the receipt of good and available funds in
payment of the purchase price thereof. If permitted, payments of the exercise
price and any tax required to be withheld by the Company in the form of Stock
(which shall be valued at the Fair Market Value of a share of Stock on the date
of exercise) shall be made by delivery of stock certificates in negotiable form
which are effective to transfer good and valid title thereto to the Company,
free of any liens or encumbrances. In addition to the foregoing, payment of the
exercise price may be made by delivery to the Company by the optionee of an
executed exercise form, together with irrevocable instructions to a
broker-dealer to sell or margin a sufficient portion of the shares covered by
the option and deliver the sale or margin loan proceeds directly to the Company.
Except as otherwise expressly provided in the Plan or in the Stock Option
agreement referred to in Section 5(b)(xii) below or otherwise provided by the
Board or Committee, as the case may be, either at or after the date of grant of
the Option, no Option which is granted to a person who is at the time of grant
an employee of the Company or of a Subsidiary or Parent of the Company may be
exercised at any time unless the holder thereof is then an employee of the
Company or of a Parent or a Subsidiary. The holder of an Option shall have none
of the rights of a stockholder with respect to the shares subject to the Option
until the optionee has given written notice of exercise, has paid in full for
those shares of Stock and, if requested by the Board or Committee, as the case
may be, has given the representation described in Section 14(a) below.

 
8

--------------------------------------------------------------------------------

 

(v)         Transferability; Exercisability. No Stock Option shall be
transferable by the optionee other than by will or by the laws of descent and
distribution, except as may be otherwise provided with respect to a
Non-Qualified Option pursuant to the specific provisions of the Stock Option
agreement pursuant to which it was issued as referred to in Section 5(b)(xii)
below (which agreement may be amended, from time to time). Except as otherwise
provided in the Stock Option agreement relating to a Non-Qualified Stock Option,
all Stock Options shall be exercisable, during the optionee's lifetime, only by
the optionee or his or her guardian or legal representative.
 
(vi)        Termination by Reason of Death. Subject to Section 5(b)(x) below, if
an optionee's employment by the Company or any Parent or Subsidiary terminates
by reason of death, any Stock Option held by such optionee may thereafter be
exercised, to the extent then exercisable or on such accelerated basis as the
Board or Committee, as the case may be, may determine at or after the time of
grant, for a period of one year (or such other period as the Board or the
Committee, as the case may be, may specify at or after the time of grant) from
the date of death or until the expiration of the stated term of such Stock
Option, whichever period is the shorter.
 
(vii)       Termination by Reason of Disability. Subject to Section 5(b)(x)
below, if an optionee's employment by the Company or any Parent or Subsidiary
terminates by reason of Disability, any Stock Option held by such optionee may
thereafter be exercised by the optionee, to the extent it was exercisable at the
time of termination or on such accelerated basis as the Board or the Committee,
as the case may be, may determine at or after the time of grant, for a period of
one year (or such other period as the Board or the Committee, as the case may
be, may specify at or after the time of grant) from the date of such termination
of employment or until the expiration of the stated term of such Stock Option,
whichever period is the shorter; provided, however, that if the optionee dies
within such one year period (or such other period as the Board or the Committee,
as the case may be, shall specify at or after the time of grant), any
unexercised Stock Option held by such optionee shall thereafter be exercisable
to the extent to which it was exercisable at the time of death for a period of
one year from the date of death or until the expiration of the stated term of
such Stock Option, whichever period is the shorter.
 
(viii)      Termination by Reason of Retirement. Subject to Section 5(b)(x)
below, if an optionee's employment by the Company or any Parent or Subsidiary
terminates by reason of Normal Retirement, any Stock Option held by such
optionee may thereafter be exercised by the optionee, to the extent it was
exercisable at the time of termination or on such accelerated basis as the Board
or the Committee, as the case may be, may determine at or after the time of
grant, for a period of one year (or such other period as the Board or the
Committee, as the case may be, may specify at or after the time of grant) from
the date of such termination of employment or the expiration of the stated term
of such Stock Option, whichever period is the shorter; provided, however, that
if the optionee dies within such one year period (or such other period as the
Board or the Committee, as the case may be, shall specify at or after the date
of grant), any unexercised Stock Option held by such optionee shall thereafter
be exercisable to the extent to which it was exercisable at the time of death
for a period of one year from the date of death or until the expiration of the
stated term of such Stock Option, whichever period is the shorter. If an
optionee's employment with the Company or any Parent or Subsidiary terminates by
reason of Early Retirement, the Stock Option shall thereupon terminate;
provided, however, that if the Board or the Committee, as the case may be, so
approves at the time of Early Retirement, any Stock Option held by the optionee
may thereafter be exercised by the optionee as provided above in connection with
termination of employment by reason of Normal Retirement.

 
9

--------------------------------------------------------------------------------

 

(ix)         Other Termination. Subject to the provisions of Section 14(h)
below, and unless otherwise determined by the Board or Committee, as the case
may be, at or after the time of grant, if an optionee's employment by the
Company or any Parent or Subsidiary terminates for any reason other than death,
Disability or Retirement, the Stock Option shall thereupon automatically
terminate, except that if the optionee is involuntarily terminated by the
Company or any Parent or a Subsidiary without Cause (as hereinafter defined),
such Stock Option may be exercised for a period of three months (or such other
period as the Board or the Committee, as the case may be, shall specify at or
after the time of grant) from the date of such termination or until the
expiration of the stated term of such Stock Option, whichever period is shorter.
For purposes of the Plan, “Cause” shall mean (1) the conviction of the optionee
of a felony under Federal law or the law of the state in which such action
occurred, (2) dishonesty by the optionee in the course of fulfilling his or her
employment duties, or (3) the failure on the part of the optionee to perform his
or her employment duties in any material respect. In addition, with respect to
an option granted to an employee of the Company, a Parent or a Subsidiary, for
purposes of the Plan, “Cause” shall also include any definition of “Cause”
contained in any employment agreement between the optionee and the Company,
Parent or Subsidiary, as the case may be.
 
(x)          Additional Incentive Stock Option Limitation. In the case of an
Incentive Stock Option, the aggregate Fair Market Value of Stock (determined at
the time of grant of the Option) with respect to which Incentive Stock Options
are exercisable for the first time by any optionee during any calendar year
(under all such plans of optionee's employer corporation and its Parent and
Subsidiaries) shall not exceed $100,000.
 
(xi)         Alternative Settlement of Option. If provided for, upon the receipt
of written notice of exercise or otherwise provided for by the Board or
Committee, as the case may be, either at or after the time of grant of the Stock
Option, the Board or the Committee, as the case may be, may elect to settle all
or part of any Stock Option by paying to the optionee an amount, in cash or
Stock (valued at Fair Market Value on the date of exercise), equal to the
product of the excess of the Fair Market Value of one share of Stock, on the
date of exercise over the Option exercise price, multiplied by the number of
shares of Stock with respect to which the optionee proposes to exercise the
Option. Any such settlements which relate to Options which are held by optionees
who are subject to Section 16(b) of the Exchange Act shall comply with any
“window period” provisions of Rule 16b-3, to the extent applicable, and with
such other conditions as the Board or Committee, as the case may be, may impose.
 
(xii)        Stock Option Agreement. Each grant of a Stock Option shall be
confirmed by, and shall be subject to the terms of, an agreement executed by the
Company and the Participant.
 
Section 6. Restricted Stock.
 
(a) Grant and Exercise. Shares of Restricted Stock may be issued either alone or
in addition to or in tandem with other awards granted under the Plan. The Board
or the Committee, as the case may be, shall determine the eligible persons to
whom, and the time or times at which, grants of Restricted Stock will be made,
the number of shares to be awarded, the price (if any) to be paid by the
recipient, the time or times within which such Awards may be subject to
forfeiture (the “Restriction Period”), the vesting schedule and rights to
acceleration thereof, and all other terms and conditions of the Awards. The
Board or the Committee, as the case may be, may condition the grant of
Restricted Stock upon the attainment of such factors as the Board or the
Committee, as the case may be, may determine.

 
10

--------------------------------------------------------------------------------

 

(b) Terms and Conditions. Each Restricted Stock award shall be subject to the
following terms and conditions:
 
(i)           Restricted Stock, when issued, shall be represented by a stock
certificate or certificates registered in the name of the holder to whom such
Restricted Stock shall have been awarded. During the Restriction Period, any
certificates representing the Restricted Stock and any securities constituting
Retained Distributions (as defined below) shall bear a restrictive legend to the
effect that ownership of the Restricted Stock (and such Retained Distributions),
and the enjoyment of all rights related thereto, are subject to the
restrictions, terms and conditions provided in the Plan and the Restricted Stock
agreement referred to in Section 6(b)(iv) below. Any such certificates shall be
deposited by the holder with the Company, together with stock powers or other
instruments of assignment, endorsed in blank, which will permit transfer to the
Company of all or any portion of the Restricted Stock and any securities
constituting Retained Distributions that shall be forfeited or that shall not
become vested in accordance with the Plan and the applicable Restricted Stock
agreement.
 
(ii)          Restricted Stock shall constitute issued and outstanding shares of
Common Stock for all corporate purposes, and the issuance thereof shall be made
for at least the minimum consideration (if any) necessary to permit the shares
of Restricted Stock to be deemed to be fully paid and nonassessable. Unless the
Board or the Committee, as the case may be, determines otherwise, the holder
will have the right to vote such Restricted Stock, to receive and retain all
regular cash dividends and other cash equivalent distributions as the Board or
the Committee, as the case may be, may, in its sole discretion designate, pay or
distribute on such Restricted Stock and to exercise all other rights, powers and
privileges of a holder of Stock with respect to such Restricted Stock, with the
exceptions that (A) the holder will not be entitled to delivery of the stock
certificate or certificates representing such Restricted Stock until the
Restriction Period shall have expired and unless all other vesting requirements
with respect thereto shall have been fulfilled; (B) the Company will retain
custody of the stock certificate or certificates representing the Restricted
Stock during the Restriction Period; (C) other than regular cash dividends and
other cash equivalent distributions as the Board or the Committee, as the case
may be, may in its sole discretion designate, pay or distribute, the Company
will retain custody of all distributions (“Retained Distributions”) made or
declared with respect to the Restricted Stock (and such Retained Distributions
will be subject to the same restrictions, terms and conditions as are applicable
to the Restricted Stock) until such time, if ever, as the Restricted Stock with
respect to which such Retained Distributions shall have been made, paid or
declared shall have become vested and with respect to which the Restriction
Period shall have expired; (D) the holder may not sell, assign, transfer,
pledge, exchange, encumber or dispose of the Restricted Stock or any Retained
Distributions during the Restriction Period; and (E) a breach of any of the
restrictions, terms or conditions contained in the Plan or the Restricted Stock
agreement referred to in Section 6(b)(iv) below, or otherwise established by the
Board or the Committee, as the case may be, with respect to any Restricted Stock
or Retained Distributions will cause a forfeiture of such Restricted Stock and
any Retained Distributions with respect thereto.

 
11

--------------------------------------------------------------------------------

 

(iii)         Upon the expiration of the Restriction Period with respect to each
award of Restricted Stock and the satisfaction of any other applicable
restrictions, terms and conditions (A) all or part of such Restricted Stock
shall become vested in accordance with the terms of the Restricted Stock
agreement referred to in Section 6(b)(iv) below, and (B) any Retained
Distributions with respect to such Restricted Stock shall become vested to the
extent that the Restricted Stock related thereto shall have become vested. Any
such Restricted Stock and Retained Distributions that do not vest shall be
forfeited to the Company and the holder shall not thereafter have any rights
with respect to such Restricted Stock and Retained Distributions that shall have
been so forfeited.
 
(iv)        Each Restricted Stock award shall be confirmed by, and shall be
subject to the terms of, an agreement executed by the Company and the
Participant.
 
Section 7. Deferred Stock.
 
(a) Grant and Exercise. Deferred Stock may be awarded either alone or in
addition to or in tandem with other awards granted under the Plan. The Board or
the Committee, as the case may be, shall determine the eligible persons to whom
and the time or times at which Deferred Stock shall be awarded, the number of
shares of Deferred Stock to be awarded to any person, the duration of the period
(the “Deferral Period”) during which, and the conditions under which, receipt of
the Deferred Stock will be deferred, and all the other terms and conditions of
the awards. The Board or the Committee, as the case may be, may condition the
grant of the Deferred Stock upon the attainment of such factors or criteria as
the Board or the Committee, as the case may be, shall determine.
 
(b) Terms and Conditions. Each Deferred Stock award shall be subject to the
following terms and conditions:
 
(i)           Subject to the provisions of the Plan and Deferred Stock agreement
referred to in Section 7(b)(viii) below, Deferred Stock awards may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Deferral
Period. At the expiration of the Deferral Period (or the Additional Deferral
Period referred to in Section 7(b)(vii) below, where applicable), share
certificates shall be delivered to the Participant, or his legal representative,
in a number equal to the shares of Stock covered by the Deferred Stock award.
 
(ii)          As determined by the Board or the Committee, as the case may be,
at the time of award, amounts equal to any dividends declared during the
Deferral Period (or the Additional Deferral Period referred to in Section
7(b)(vii) below, where applicable) with respect to the number of shares covered
by a Deferred Stock award may be paid to the Participant currently or deferred
and deemed to be reinvested in additional Deferred Stock.
 
(iii)         Subject to the provisions of the Deferred Stock agreement referred
to in Section 7(b)(viii) below and this Section 7 and Section 14(h) below, upon
termination of a Participant's employment with the Company or any Parent or
Subsidiary for any reason during the Deferral Period (or the Additional Deferral
Period referred to in Section 7(b)(vii) below, where applicable) for a given
award, the Deferred Stock in question will vest or be forfeited in accordance
with the terms and conditions established by the Board or the Committee, as the
case may be, at the time of grant.
 

 
12

--------------------------------------------------------------------------------

 

(iv)        The Board or the Committee, as the case may be, may, after grant,
accelerate the vesting of all or any part of any Deferred Stock award.
 
(v)         In the event of an Unforeseeable Emergency of a Participant whose
employment with the Company or any Parent or Subsidiary is involuntarily
terminated (other than for Cause), the Board or the Committee, as the case may
be, may, at the request of the Participant, waive in whole or in part any or all
of the remaining deferral limitations imposed hereunder or pursuant to the
Deferred Stock agreement referred to in Section 7(b)(viii) below with respect to
any or all of the Participant's Deferred Stock.
 
(vi)        In the event of the Participant's Retirement, Disability or death,
or in cases of an Unforeseeable Emergency, the Board or the Committee, as the
case may be, may waive in whole or in part any or all of the limitations imposed
hereunder (if any) with respect to any or all of a Deferred Stock award.
 
(vii)       Subject to the requirements of Section 409A of the Code and the
treasury regulations issued thereunder and the Board’s or the Committee’s, as
the case may be, adoption of procedures, a Participant may defer the receipt of
an Award (or an installment of an Award) for an additional specified period or
until a specified event as permitted under Section 409(A) of the Code (the
“Additional Deferral Period”).
 
(viii)      Each Deferred Stock award shall be confirmed by, and shall be
subject to the terms of, an agreement executed by the Company and the
Participant.
 
Section 8. Stock Appreciation Rights.
 
The Board or the Committee, as the case may be, is authorized to grant Stock
Appreciation Rights and shall, in its sole discretion, determine such the
eligible persons, who will receive Stock Appreciation Rights and the number of
shares of Common Stock with respect to each Stock Appreciation Right. A “Stock
Appreciation Right” shall mean a right to receive a payment in cash, Common
Stock or a combination thereof, in an amount equal to the excess of (x) the Fair
Market Value, of a specified number of shares of Common Stock on the date the
Stock Appreciation Right is exercised over (y) the Fair Market Value of such
shares of Common Stock on the date the Stock Appreciation Right is granted, all
as determined by the Board or the Committee, as the case may be. Each Stock
Appreciation Right shall be subject to such terms and conditions consistent with
the Plan as shall be determined by the Board or the Committee, as the case may
be, and as set forth in the Award agreement. At the time of grant of a Stock
Appreciation Right, the Board or the Committee, as the case may be, may impose
such restrictions on or conditions to the exercisability of the Stock
Appreciation Right as the Board or the Committee, as the case may be, in the
Board’s or the Committee’s, as the case may be, absolute discretion, deems
appropriate, including, but not limited to, achievement of performance goals
based on one or more business criteria. The term of a Stock Appreciation Right
shall not exceed ten years from the date of grant.

 
13

--------------------------------------------------------------------------------

 

Section 9. Other Stock-Based Awards.
 
(a) Grant and Exercise. Other Stock-Based Awards, which may include performance
shares and shares valued by reference to the performance of the Company or any
Parent or Subsidiary, may be granted either alone or in addition to or in tandem
with Stock Options, Restricted Stock or Deferred Stock. The Board or the
Committee, as the case may be, shall determine the eligible persons to whom, and
the time or times at which, such awards shall be made, the number of shares of
Stock to be awarded pursuant to such awards, and all other terms and conditions
of the awards. The Board or the Committee, as the case may be, may also provide
for the grant of Stock under such awards upon the completion of a specified
performance period.
 
 (b) Terms and Conditions. Each Other Stock-Based Award shall be subject to the
following terms and conditions:
 
(i)           Shares of Stock subject to an Other Stock-Based Award may not be
sold, assigned, transferred, pledged or otherwise encumbered prior to the date
on which the shares are issued, or, if later, the date on which any applicable
restriction or period of deferral lapses.
 
(ii)          The recipient of an Other Stock-Based Award shall be entitled to
receive, currently or on a deferred basis, dividends or dividend equivalents
with respect to the number of shares covered by the award, as determined by the
Board or the Committee, as the case may be, at the time of the award. The Board
or the Committee, as the case may be, may provide that such amounts (if any)
shall be deemed to have been reinvested in additional Stock.
 
(iii)         Any Other Stock-Based Award and any Stock covered by any Other
Stock-Based Award shall vest or be forfeited to the extent so provided in the
award agreement referred to in Section 9(b)(v) below, as determined by the Board
or the Committee, as the case may be.
 
(iv)        In the event of the Participant's Retirement, Disability or death,
or in cases of an Unforeseeable Emergency, the Board or the Committee, as the
case may be, may waive in whole or in part any or all of the limitations imposed
hereunder (if any) with respect to any or all of an Other Stock-Based Award.
 
(v)         Each Other Stock-Based Award shall be confirmed by, and shall be
subject to the terms of, an agreement executed by the Company and by the
Participant.
 
Section 10. Performance-Based Awards.
 
(a) In General. All Options and Stock Appreciation Rights and certain Restricted
Stock awards, Deferred Stock awards, and Other Stock-Based Awards granted under
the Plan, and the compensation attributable to such awards, are intended to (i)
qualify as Performance-Based Awards (as defined in the next sentence) or (ii) be
otherwise exempt from the deduction limitation imposed by Section 162(m) of the
Code. Certain Awards granted under the Plan may be granted in a manner such that
Awards qualify as “performance-based compensation” (as such term is used in
Section 162(m) of the Code and the regulations thereunder) and thus be exempt
from the deduction limitation imposed by Section 162(m) of the Code
(“Performance-Based Awards”). Awards may only qualify as Performance-Based
Awards if they are granted by the Committee at a time when the Committee is
comprised solely of two or more “outside directors” (as such term is used in
Section 162(m) of the Code and the regulations thereunder) (“Qualifying
Committee”).

 
14

--------------------------------------------------------------------------------

 

(b) Options and Stock Appreciation Rights. Stock Options and Stock Appreciation
Rights granted under the Plan with an exercise price at or above the Fair Market
Value of Common Stock on the date of grant are intended to qualify as
Performance-Based Awards.
 
(c) Other Performance-Based Awards. Restricted Stock awards, Deferred Stock
awards, and Other Stock-Based Awards granted under the Plan may qualify as
Performance-Based Awards if, as determined by a Qualifying Committee, in its
discretion, either the granting of such award is subject to the achievement of a
performance target or targets based on one or more of the performance measures
specified in Section 10(d) below. With respect to such awards intended to
qualify as Performance-Based Awards:
 
(1) the Qualifying Committee shall establish in writing (x) the objective
performance-based goals applicable to a given period and (y) the individual
employees or class of employees to which such performance-based goals apply no
later than 90 days after the commencement of such period (but in no event after
25 percent of such period has elapsed);
 
(2) no Performance-Based Awards shall be payable to or vest with respect to, as
the case may be, any Participant for a given period until the Qualifying
Committee certifies in writing that the objective performance goals (and any
other material terms) applicable to such period have been satisfied; and
 
 (3) after the establishment of a performance goal, the Qualifying Committee
shall not revise such performance goal or increase the amount of compensation
payable thereunder (as determined in accordance with Section 162(m) of the Code)
upon the attainment of such performance goal.
 
(d) Performance Measures. The Qualifying Committee may use the following
performance measures (either individually or in any combination) to set
performance targets with respect to awards intended to qualify as
Performance-Based Awards: revenue; pretax income before allocation of corporate
overhead and bonus; budget; earnings per share; net income; division, group or
corporate financial goals; return on stockholders’ equity; return on assets;
return on net assets; return on investment capital; gross margin return on
investment; gross margin dollars or percent; payroll as a percentage of
revenues; inventory shrink; employee turnover; sales, general and administrative
expense; attainment of strategic and operational initiatives; appreciation in
and/or maintenance of the price of Common Stock or any other publicly-traded
securities of the Company, if any; market share; gross profits; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; economic value-added models; comparisons with various stock market
indices; achievement of technological or product development milestones; and/or
reductions in costs. The foregoing criteria shall have any reasonable
definitions that the Qualifying Committee may specify, which may include or
exclude any or all of the following items as the Qualifying Committee may
specify: extraordinary, unusual or non-recurring items; effects of accounting
changes; effects of financing activities; expenses for restructuring or
productivity initiatives; other non-operating items; spending for acquisitions;
effects of divestitures; and effects of litigation activities and settlements.
Any such performance criterion or combination of such criteria may apply to the
Participant’s award opportunity in its entirety or to any designated portion or
portions of the award opportunity, as the Qualifying Committee may specify.

 
15

--------------------------------------------------------------------------------

 

Section 11. Change of Control Provisions.
 
(a) A “Change of Control” shall be deemed to have occurred on the tenth day
after:
 
(i)           any individual, corporation or other entity or group (as defined
in Section 13(d)(3) of the Exchange Act), becomes, directly or indirectly, the
beneficial owner (as defined in the General Rules and Regulations of the
Securities and Exchange Commission with respect to Sections 13(d) and 13(g) of
the Exchange Act) of more than 50% of the then outstanding shares of the
Company's capital stock entitled to vote generally in the election of directors
of the Company; or
 
(ii)          the commencement of, or the first public announcement of the
intention of any individual, firm, corporation or other entity or of any group
(as defined in Section 13(d)(3) of the Exchange Act) to commence, a tender or
exchange offer subject to Section 14(d)(1) of the Exchange Act for any class of
the Company's capital stock; or
 
(iii)         the stockholders of the Company approve (A) a definitive agreement
for the merger or other business combination of the Company with or into another
corporation pursuant to which the stockholders of the Company do not own,
immediately after the transaction, more than 50% of the voting power of the
corporation that survives, or (B) a definitive agreement for the sale, exchange
or other disposition of all or substantially all of the assets of the Company,
or (C) any plan or proposal for the liquidation or dissolution of the Company;
provided, however, that a “Change of Control” shall not be deemed to have taken
place if beneficial ownership is acquired (A) directly from the Company, other
than an acquisition by virtue of the exercise or conversion of another security
unless the security so converted or exercised was itself acquired directly from
the Company, or (B) by, or a tender or exchange offer is commenced or announced
by, the Company, any profit-sharing, employee ownership or other employee
benefit plan of the Company; or any trustee of or fiduciary with respect to any
such plan when acting in such capacity.
 
(b) In the event of a “Change of Control” as defined in Section 11(a) above,
Awards granted under the Plan will be subject to the following provisions,
unless the provisions of this Section 11 are suspended or terminated by an
affirmative vote of a majority of the Board prior to the occurrence of such a
“Change of Control”:
 
(i)           all outstanding Stock Options and Stock Appreciation Rights which
have been outstanding for at least one year shall become exercisable in full,
whether or not otherwise exercisable at such time, and any such Stock Option and
Stock Appreciation Rights shall remain exercisable in full thereafter until it
expires pursuant to its terms; and

 
16

--------------------------------------------------------------------------------

 

(ii)          all restrictions and deferral limitations contained in Restricted
Stock awards, Deferred Stock awards and Other Stock-Based Awards granted under
the Plan shall lapse and the shares of stock subject to such awards shall be
distributed to the Participant within thirty (30) days of the “Change of
Control.” Notwithstanding the foregoing to the contrary, all restrictions and
deferral limitations with respect to an Award to which Section 409A of the Code
applies shall not lapse and no distribution made under this Section 11(b) unless
the “Change of Control” qualifies as a 409A Change and such lapse and
distribution does not cause adverse tax consequences under Section 409A of the
Code.
 
Section 12. Amendments and Termination.
 
The Board may at any time, and from time to time, amend any of the provisions of
the Plan, and may at any time suspend or terminate the Plan. The Board or the
Committee, as the case may be, may amend the terms of any Stock Option or other
award theretofore granted under the Plan; provided, however, that subject to
Section 3 above, no such amendment may be made by the Board or the Committee, as
the case may be, which in any material respect impairs the rights of the
Participant without the Participant's consent, except for such amendments which
are made to cause the Plan to qualify for the exemption provided by Rule 16b-3.
Moreover, no Stock Option previously granted under the Plan may be amended to
reduce the exercise price of the Stock Option.
 
Section 13. Unfunded Status of Plan.
 
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant or
optionee by the Company, nothing contained herein shall give any such
Participant or optionee any rights that are greater than those of a creditor of
the Company.
 
Section 14. General Provisions.
 
(a) The Board or the Committee, as the case may be, may require each person
acquiring shares of Stock pursuant to an Option, Restricted Stock, Deferred
Stock, Stock Appreciation Right, Other Stock-Based Award, or other award under
the Plan to represent to and agree with the Company in writing, among other
things, that the optionee or Participant is acquiring the shares for investment
without a view to distribution thereof.
 
(b) All certificates for shares of Stock delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Board or the
Committee, as the case may be, may deem to be advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or association upon which the Stock is then listed or traded,
any applicable Federal or state securities law, and any applicable corporate
law, and the Board or the Committee, as the case may be, may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
 
(c) Nothing contained in the Plan shall prevent the Board from adopting such
other or additional incentive arrangements as it may deem desirable, including,
but not limited to, the granting of stock options and the awarding of stock and
cash otherwise than under the Plan; and such arrangements may be either
generally applicable or applicable only in specific cases.

 
17

--------------------------------------------------------------------------------

 

(d) Nothing contained in the Plan or in any award hereunder shall be deemed to
confer upon any employee of the Company or any Parent or Subsidiary any right to
continued employment with the Company or any Parent or Subsidiary, nor shall it
interfere in any way with the right of the Company or any Parent or Subsidiary
to terminate the employment of any of its employees at any time.
 
(e) No later than the date as of which an amount first becomes includable in the
gross income of the Participant for Federal income tax purposes with respect to
any Option, Restricted Stock, Deferred Stock, Stock Appreciation Right, Other
Stock-Based Award, or other award under the Plan, the Participant shall pay to
the Company, or make arrangements satisfactory to the Board or the Committee, as
the case may be, regarding the payment of, any Federal, state and local taxes of
any kind required by law to be withheld or paid with respect to such amount. If
permitted by the Board or the Committee, as the case may be, tax withholding or
payment obligations may be settled with Stock, including Stock that is part of
the award that gives rise to the withholding requirement. The obligations of the
Company under the Plan shall be conditional upon such payment or arrangements,
and the Company or the Participant's employer (if not the Company) shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant from the Company or any
Parent or Subsidiary.
 
(f) The Plan and all awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware (without
regard to choice of law provisions).
 
(g) Any Stock Option, Restricted Stock, Deferred Stock or Stock Appreciation
Right, Other Stock-Based Award, granted or other award made under the Plan shall
not be deemed compensation for purposes of computing benefits under any
retirement plan of the Company or any Parent or Subsidiary and shall not affect
any benefits under any other benefit plan now or subsequently in effect under
which the availability or amount of benefits is related to the level of
compensation (unless required by specific reference in any such other plan to
awards under the Plan).
 
(h) Subject to the requirements of Section 409A of the Code if applicable, a
leave of absence, unless otherwise determined by the Board or the Committee, as
the case may be, prior to the commencement thereof, shall not be considered a
termination of employment. Any Stock Option, Restricted Stock, Deferred Stock or
Stock Appreciation Right, other Stock-Based Award,  granted or other awards made
under the Plan shall not be affected by any change of employment, so long as the
holder continues to be an employee of the Company or any Parent or Subsidiary.
 
(i) Except as otherwise expressly provided in the Plan or in any Stock Option
agreement, Stock Appreciation Right, Restricted Stock agreement, Deferred Stock
agreement or any Other Stock-Based Award agreement, no right or benefit under
the Plan may be alienated, sold, assigned, hypothecated, pledged, exchanged,
transferred, encumbranced or charged, and any attempt to alienate, sell, assign,
hypothecate, pledge, exchange, transfer, encumber or charge the same shall be
void. No right or benefit hereunder shall in any manner be subject to the debts,
contracts or liabilities of the person entitled to such benefit.

 
18

--------------------------------------------------------------------------------

 

(j) The obligations of the Company with respect to all Stock Options, Stock
Appreciation Rights and Restricted Stock, Deferred Stock, Other Stock-Based
Awards and other awards under the Plan shall be subject to (A) all applicable
laws, rules and regulations, and such approvals by any governmental agencies as
may be required, including, without limitation, the effectiveness of a
registration statement under the Securities Act, and (B) the rules and
regulations of any securities exchange or association on which the Stock may be
listed or traded.
 
(k) If any of the terms or provisions of the Plan conflicts with the
requirements of Rule 16b-3 as in effect from time to time, or with the
requirements of any other applicable law, rule or regulation, and with respect
to Incentive Stock Options, Section 422 of the Code, then such terms or
provisions shall be deemed inoperative to the extent they so conflict with the
requirements of said Rule 16b-3, and with respect to Incentive Stock Options,
Section 422 of the Code. With respect to Incentive Stock Options, if the Plan
does not contain any provision required to be included herein under Section 422
of the Code, such provision shall be deemed to be incorporated herein with the
same force and effect as if such provision had been set out at length herein.
 
(l) The Board or the Committee, as the case may be, may terminate any Stock
Option, Restricted Stock, Deferred Stock, Stock Appreciation Rights, Other
Stock-Based Awards or other award made under the Plan if a written agreement
relating thereto is not executed and returned to the Company within 30 days
after such agreement has been delivered to the optionee or Participant for his
or her execution.
 
(m) The grant of awards pursuant to the Plan shall not in any way effect the
right or power of the Company to make reclassifications, reorganizations or
other changes of or to its capital or business structure or to merge,
consolidate, liquidate, sell or otherwise dispose of all or any part of its
business or assets.
 
Section 15. Effective Date of Plan.
 
The Plan shall be effective as of September 8, 2010.
 
Section 16. Term of Plan.
 
No Stock Option, Restricted Stock award, Deferred Stock award, Stock
Appreciation Right or Other Stock-Based Award shall be granted pursuant to the
Plan after the tenth anniversary of the effective date of the Plan, but awards
granted on or prior to such tenth anniversary may extend beyond that date.
 
Section 17. Section 409A of the Code Compliance.
 
(a) Awards under the Plan are intended either to be exempt from the rules of
Section 409A of the Code or to satisfy those rules and shall be construed
accordingly. If intended to satisfy the applicable requirements of Section 409A
of the Code, an Award and the Plan, as applicable, shall be performed and
interpreted consistent with such intent. If the Board or the Committee, as the
case may be, determines in good faith that any provision of this Plan does not
satisfy such requirements or could cause any person to recognize additional
taxes, penalties or interest under Section 409A of the Code, the Board or the
Committee, as the case may be, is empowered to modify, to the extent
practicable, the original intent of the applicable provision without violation
of Section 409A of the Code. In addition, notwithstanding any provision
contained herein to the contrary, the Board or the Committee, as the case may
be, shall have broad authority to amend or to modify the Plan, without advance
notice to or consent by any person, to the extent necessary or desirable to
ensure compliance with Section 409A of the Code. However, the Company shall not
be liable to any Participant or other holder of an Award with respect to any
Award-related adverse tax consequences arising under Section 409A of the Code or
other provision of the Code.

 
19

--------------------------------------------------------------------------------

 

(b) If any provision of the Plan or an Award agreement contravenes any
regulations or treasury guidance promulgated under Section 409A of the Code or
could cause an Award to be subject to the interest and penalties under Section
409A of the Code, such provision of the Plan or Award shall be deemed
automatically modified to maintain, to the maximum extent practicable, the
original intent of the applicable provision without violating the provisions of
Section 409A of the Code and the Board or the Committee, as the case may be, in
its reasonable discretion, may take such actions as it determines to avoid
contravention of Section 409A of the Code. Moreover, any discretionary authority
that the Board or the Committee, as the case may be, may have pursuant to the
Plan shall not be applicable to an Award that is subject to Section 409A of the
Code to the extent such discretionary authority will contravene Section 409A of
the Code or the treasury regulations or guidance promulgated thereunder.
 
(c) Notwithstanding any provisions of this Plan or any Award granted hereunder
to the contrary, no acceleration shall occur with respect to any Award to the
extent such acceleration would cause the Plan or an Award granted hereunder to
fail to comply with Section 409A of the Code.
 
(d) Notwithstanding any provisions of this Plan or any applicable Award
agreement to the contrary, no payment shall be made with respect to any Award
granted under this Plan to a “specified employee” (as such term is defined for
purposes of Section 409A of the Code) prior to the first date that is at least
six months after the employee’s separation of service to the extent such
six-month delay in payment is required to comply with Section 409A of the Code.
To the extent required to comply with Section 409A of the Code, a termination of
employment shall not be deemed to have occurred for purposes of any payment or
distribution upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A of the Code and accordingly, a reference to termination of employment,
termination of service or like terms shall mean a “separation from service” as
the context may require.
 
(e) The Board or the Committee, as the case may be, may adopt rules and
procedures subject to the requirements of Section 409A of the Code to permit a
Participant to defer the receipt of any of the cash or Stock to be received
pursuant to an Award.
 
(f) In the case of an Award providing for the payment of deferred compensation
subject to Section 409A of the Code, any payment of such deferred compensation
by reason of a “change of control” shall be made only if the “change of control”
is (1) one described in Section 11 and (2) one described in a 409A Change, and
shall be paid consistent with the requirements of Section 409A of the Code. If
any deferred compensation that would otherwise be payable by reason of a “change
of control” cannot be paid by reason of the immediately preceding sentence, it
shall be paid as soon as practicable thereafter consistent with the requirements
of Section 409A of the Code, as determined by the Board or the Committee, as the
case may be.

 
20

--------------------------------------------------------------------------------

 